COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00046-CR


ELIZABETH DIANNE RODRIGUEZ                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Elizabeth Dianne Rodriguez appeals her Class B misdemeanor

conviction for driving while intoxicated (DWI), contending only that the trial court

erred by denying her pretrial motion to suppress. 2 We affirm.




      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 49.04(a)–(b) (West Supp. 2013).
                                Background Facts

      The State charged appellant with DWI.           Appellant filed a motion to

suppress, contending that evidence concerning her intoxication was inadmissible

because, among other reasons, the police had improperly stopped and detained

her while she was driving.

      Two witnesses—appellant and North Richland Hills police officer Brian

Goen—testified at the hearing on appellant’s motion. At the beginning of the

hearing, appellant clarified that she was challenging only her initial detention by

Officer Goen.

      Officer Goen, who had been a police officer for approximately seventeen

years at the time of the hearing, testified that in March 2010, he was working the

“[m]idnight shift” and driving southbound when he saw appellant driving

northbound. Officer Goen noticed in his side mirror that appellant’s license plate

lamp was “inoperative.” He turned his patrol car around to make a traffic stop.

Upon turning around, Officer Goen saw that appellant’s license plate was not

illuminated or legible without the assistance of his headlights shining upon it.

      Officer Goen conducted a traffic stop of appellant. When he walked to her

car, he smelled alcohol, saw that her eyes were watery, and noticed that she was

moving slowly and deliberately. He eventually arrested her.

      Appellant testified that although a light on the side of her license plate was

not working at the time of her detention, two others, on the top and on the other




                                          2
side, were working. She also testified that her license plate was clearly visible

from fifty feet away.

          The trial court denied appellant’s motion to suppress. 3   Appellant pled

guilty.       The trial court convicted her, assessed ninety days’ confinement,

suspended the sentence, and placed her on community supervision for eighteen

months. Appellant unsuccessfully sought a new trial and brought this appeal.

                    The Denial of Appellant’s Motion to Suppress

          Appellant contends that the trial court erred by denying her motion to

suppress.        We review a ruling on a motion to suppress evidence under a

bifurcated standard of review.      Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v.

State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial

judge is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.

Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000),

          3
        Although the clerk’s record does not contain an order denying appellant’s
motion, we will presume that the trial court denied the motion. See Dahlem v.
State, 322 S.W.3d 685, 691–92 (Tex. App.—Fort Worth 2010, pet. ref’d); Rose v.
State, No. 03-03-00126-CR, 2003 WL 21939581, at *1 (Tex. App.—Austin
Aug. 14, 2003, pet. ref’d) (mem. op., not designated for publication). The court
certified that matters were raised by written motion filed “and ruled on” before
trial. Also, on her plea paperwork, appellant carefully deleted language that
would have waived the relief sought in the motion.


                                          3
modified on other grounds by State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App.

2006). Therefore, we give almost total deference to the trial court’s rulings on

(1) questions of historical fact, even if the trial court’s determination of those facts

was not based on an evaluation of credibility and demeanor, and (2) application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor.

Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility

and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d
604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the record is silent on the reasons for the trial

court’s ruling, or when there are no explicit fact findings and neither party timely

requested findings and conclusions from the trial court, we imply the necessary

fact findings that would support the trial court’s ruling if the evidence, viewed in

the light most favorable to the trial court’s ruling, supports those findings. State

v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008); see Wiede, 214
S.W.3d at 25. We then review the trial court’s legal ruling de novo unless the




                                           4
implied fact findings supported by the record are also dispositive of the legal

ruling. Kelly, 204 S.W.3d at 819.

      The Fourth Amendment protects against unreasonable searches and

seizures by government officials. U.S. Const. amend. IV. Traffic detentions must

comport with the Fourth Amendment. See Roberson v. State, 311 S.W.3d 642,

645 (Tex. App.—Eastland 2010, no pet.).

      An officer conducts a lawful temporary detention when the officer has

reasonable suspicion to believe that a person is violating the law. Crain v. State,

315 S.W.3d 43, 52 (Tex. Crim. App. 2010); see State v. Duran, 396 S.W.3d 563,

568 (Tex. Crim. App. 2013) (“An officer must have reasonable suspicion that

some crime was, or is about to be, committed before he may make a traffic

stop.”); Fernandez v. State, 306 S.W.3d 354, 356 (Tex. App.—Fort Worth 2010,

no pet.) (“[A]n officer may stop and detain a driver . . . on reasonable suspicion of

criminal activity.”). Reasonable suspicion exists when, based on the totality of

the circumstances, the officer has specific, articulable facts that when combined

with rational inferences from those facts would lead the officer to reasonably

conclude that a particular person is, has been, or soon will be engaged in

criminal activity. Fernandez, 306 S.W.3d at 357. This is an objective standard

that disregards any subjective intent of the officer making the stop and looks

solely to whether an objective basis for the stop exists. Id.; see Duran, 396
S.W.3d at 570 (“If the facts that the officer knows ‘at the inception of the

detention’ support a finding of reasonable suspicion or probable cause to conduct


                                         5
a traffic stop, then it is irrelevant that the officer subjectively decided to stop the

driver for a bad reason.”).

      The transportation code provides that a lamp shall be constructed and

mounted on a car to emit a white light that “illuminates the rear license plate . . .

and . . . makes the plate clearly legible at a distance of 50 feet from the rear.”

Tex. Transp. Code Ann. § 547.322(f) (West 2011); see id. § 547.302(a)(1) (West

2011) (requiring lamps and illuminating devices to be on “at nighttime”); Palacios

v. State, 319 S.W.3d 68, 70, 72–73 (Tex. App.—San Antonio 2010, pet. ref’d)

(holding that a traffic stop was reasonable when an officer pulled a car over at

7:30 p.m. for lacking rear license plate illumination); see also Olguin v. State, No.

06-13-00171-CR, 2014 WL 710029, at *2 (Tex. App.—Texarkana Feb. 25, 2014,

pet. ref’d) (mem. op., not designated for publication) (upholding a trial court’s

denial of a motion to suppress because an officer “had a reasonable basis for

suspecting that [the defendant] had violated [s]ection 547.322(f)”); Ealey v. State,

No. 12-04-00031-CR, 2005 WL 332052, at *2 (Tex. App.—Tyler Feb. 10, 2005,

no pet.) (mem. op., not designated for publication) (“Officer Clark testified that he

stopped the car because the rear license plate was not illuminated as required by

statute. . . . If believed, Clark’s testimony is sufficient to show the officer had a

reasonable basis for making the stop.”).

      Officer Goen testified that near 1 a.m. on a day in March 2010, he noticed

that appellant’s “license plate lamp was inoperative.” He explained that as soon




                                           6
as he turned his patrol car around to follow her, he could not see illumination of

her license plate. 4 He agreed that her lamp was “out completely.”

      Officer Goen’s testimony does not pinpoint the time in his observation of

appellant’s car that he initiated the traffic stop, but the record indicates that the

initiation of the stop occurred after Officer Goen reversed his direction and saw

that appellant’s license plate was not illuminated. In response to a question

about what happened after Officer Goen saw that appellant’s license plate lamp

was not operating correctly, he said, “I made a U-turn in the road and overtook

the vehicle to conduct a traffic stop for the equipment violation.”      [Emphasis

added.] Appellant’s testimony also indicates that Officer Goen conducted the

traffic stop after reversing his direction. While Officer Goen testified that there

was one point after he had reversed direction when appellant’s vehicle turned,

appellant testified that she had already parked in front of an apartment complex

and had opened the door to her car “[a]t the time that [she] was stopped.”

      Therefore, viewing the evidence in the light most favorable to the trial

court’s denial of appellant’s motion, we conclude that the court could have

reasonably found that Officer Goen had an objectively justified reason 5 for


      4
        Appellant contends that after Officer Goen “initiated the traffic stop[,] he
could see that the license plate was not illuminated.” But the part of the
reporter’s record to which appellant cites for that contention establishes that
Officer Goen saw that the license plate was not illuminated “once [he] made the
U-turn.”
      5
       Appellant appears to base her argument on an allegedly improper
subjective reason that Officer Goen stopped her. His subjective reason was

                                         7
stopping appellant because at the time he turned around and before he

conducted the stop, he saw that appellant’s license plate was not illuminated as

required by the transportation code. 6           See Tex. Transp. Code Ann.

§ 547.322(f)(1); Duran, 396 S.W.3d at 570; Wiede, 214 S.W.3d at 24; Kelly, 204
S.W.3d at 818; Ealey, 2005 WL 332052, at *2. Accordingly, we conclude that the

trial court did not err by denying appellant’s motion to suppress, and we overrule

appellant’s only issue.




irrelevant if the facts known at the time of the stop provided an objective basis for
the stop. See Duran, 396 S.W.3d at 570; Fernandez, 306 S.W.3d at 357
(explaining that the “fact that the officer does not have the state of mind which is
hypothecated by the reasons which provide the legal justification for the officer’s
action does not invalidate the action taken as long as the circumstances, viewed
objectively, justify that action”).
      6
       Although appellant testified that the license plate was illuminated, the trial
court was authorized to accept Officer Goen’s testimony and reject appellant’s
testimony. See Peralta v. State, 338 S.W.3d 598, 607 (Tex. App.—El Paso
2010, no pet.) (“At a suppression hearing, the trial judge is the sole trier of fact as
to the credibility and weight to give witness testimony. As such, the trial judge
may choose to accept or reject any or all of the testimony offered.” (citation
omitted)).


                                          8
                               Conclusion

      Having overruled appellant’s sole issue, we affirm the trial court’s

judgment.

                                             /s/ Terrie Livingston

                                             TERRIE LIVINGSTON
                                             CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 12, 2014




                                    9